DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 04/16/2021 has been entered and made of record.

Response to Arguments
Claim Rejection - 35 USC § 103
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-14, the applicant(s) argue that Mather, Suyama, and Baran do not disclose:
“…an optical image generated by refracting or reflecting an actual image of each of the eyes, based on the optical characteristic of the catadioptric system…” [Remarks: page 7, para. 3]

Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1-14, Examiner contends that Mather, Suyama, and Baran do disclose:
(Mather: para. 0048) Baran teaches catadioptric systems, which combine mirrored devices and refractive optics. (Baran: para. 0270)

	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (US 20170155893 ~ already of record), in view of Suyama et al. (US 20030080923 – already of record), and further in view of Baran et al. (US 20170085867).

	Regarding claim 1, Mather teaches (Currently Amended): a three-dimensional (3D) image (Mather: i.e. stereoscopic 3D – para. 0047) rendering (Mather: i.e. first image data, second image data are rendered – para. 0089) method for … comprising 
	a 3D display apparatus (Mather: i.e. 3D display – fig. 5a, paras. 0079) and the 3D image rendering method comprising:

	acquiring positions of both eyes (Mather: i.e. position of the user's left and right eyes, Z-tracking 3D system – figs. 1, 2, 3, 5, paras. 0013, 0047, 0079) of a user (Mather: i.e. user, observer – paras. 0013, 0047);

determining positions of optical images of the eyes (Mather: i.e. tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position – fig. 3b, para. 0047, 0058), 

optically transforming (Mather: i.e. θi, θt – fig. 3b, paras. 0055, 0058) based on 

	an optical characteristic (Mather: i.e. optical properties, optical elements, parallax optics, parallax barrier, refractive index – fig. 2a, 3b, paras. 0013, 0047, 0048, 0058) … the positions of the eyes (Mather: i.e. user's mid-eye position – fig. 3b, para. 0047); and 

	rendering an image (Mather: i.e. first image data, second image data are rendered – para. 0089) to be displayed on 

	a display panel (Mather: i.e. liquid crystal panel, image display layer of the display, pixelated image display layer – figs. 2, 3, paras. 0021, 0048, 0053-0054) included in the 3D display apparatus to provide the user with 

	a 3D image (Mather: i.e. perceive a 3-D image, left eye image, right eye image, each eye shown a different image, stereoscopic 3D – paras. 0013, 0047, 0052), based on the optical images (Mather: i.e. image pixels – figs. 2, 3, para. 0013, 0047, 0052);  

wherein the optical images of the eyes comprise an optical image generated by refracting or reflecting an actual image of each of the eyes (Mather: i.e. refractive index of a medium between the display and the observer and distance between the intercept point and the closest slit determines whether the light ray, and hence the pixel, is seen by the left or right eye – para. 0048), based on the optical characteristic….

	However, Mather does not teach a heads-up display (HUD) system, a catadioptric system,

Also in the same field of endeavor, Suyama et al. (US 20030080923 ~ already of record) discloses the following claim limitations:
	a heads-up display (HUD) system (Suyama: i.e. head-mounted display 4110 – fig. 64, para. 0598).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Variable Barrier Pitch Correction System, as disclosed by Mather, and further incorporate a heads-up display (HUD) system, as taught by Suyama, for the benefit of three-dimensional representation method and an apparatus capable of electronically reproducing a moving picture or video with a reduced amount of information on a three-dimensional image (Suyama: para. 0003).

However, Mather and Suyama do not teach a catadioptric system.

Also in the same field of endeavor, Baran et al. (US 20030080923) discloses the following claim limitations:
	a catadioptric system (Baran: i.e. catadioptric systems (those which combine mirrored devices and refractive optics) – para. 0270).

 Variable Barrier Pitch Correction System, as disclosed by Mather, and further incorporate a catadioptric system, as taught by Baran, for the benefit of creating a projected augmented reality display to ensure sufficient angular diversity reaches the viewing locations of the viewer's eyes (Baran: para. 0270).

	Regarding claim 2, Mather, Suyama, and Baran teach (Original): the 3D image rendering method of claim 1, wherein the rendering the image comprises: 
acquiring a direction (Mather: i.e. a, b – figs. 2, 3, para. 0048) of a ray (Mather: i.e. light ray – fig. 3b, para. 0048) corresponding to a pixel (Mather: i.e. image pixels – fig. 3b, para. 0048) included in the display panel, the direction of the ray comprising 

	a direction in which a transmission path of the ray (Mather: i.e. tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position – fig. 3b, para. 0048) is extended toward a rear surface of the display panel (Mather: i.e. tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position – fig. 3b, para. 0048); and 

	2PRELIMINARY AMENDMENTAttorney Docket No.: Q251566Appln. No.: 16/727,031determining sampling information (Mather: i.e. pre-rendered data value – para. 0049) for determining a value of the pixel (Mather: i.e. pre-rendered data value is assigned to the pixel – para. 0049), by 

	comparing the optical images and the direction of the ray (Mather: i.e. given z and x, we can compute barrier intercept d and given a pixel coordinate (p.sub.x,p.sub.y) and a user mid-eye position (e.sub.x,e.sub.y) the barrier intercept coordinates (b.sub.x,b.sub.y) for a ray from the pixel to the user can be found  – fig. 3b, paras. 0056-0057)

	Regarding claim 3, the above combination teaches (Original): the 3D image rendering method of claim 1, wherein the catadioptric system comprises 
	a concave mirror or a convex mirror (Suyama: i.e. varifocal mirror 202, concave mirror – fig. 22, para. 0276).  

	The same motivation for claim 3 is applied as above for claim 1.

	Regarding claim 4, the above combination teaches (Original): the 3D image rendering method of claim 2, wherein the direction of the ray is determined based on 
	a first refractive index layer (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer – fig. 3b, paras. 0048, 0055, 0058) of a medium (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer – paras. 0048, 0055, 0058) disposed between the display panel and an optical layer in the 3D display apparatus (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier – fig. 3b, paras. 0048, 0055, 0058) and

	a second refractive index (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer – fig. 3b, paras. 0048, 0055, 0058) of a medium (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer – paras. 0048, 0055, 0058) disposed outside the 3D display apparatus and the optical layer (Mather: i.e. refractive index of the medium (air) between the display and the observer – paras. 0048, 0055, 0058).  

	Regarding claim 5, the above combination teaches (Original): the 3D image rendering method of claim 1, wherein
	the optical images are located behind the display panel (Suyama: i.e. slanted line functions as the display panel and the three-dimensional image (virtual image) 203 is located behind it – fig. 22, para. 0275).  

	The same motivation for claim 5 is applied as above for claim 1.

	Regarding claim 6, the above combination teaches (Original): the 3D image rendering method of claim 1, wherein the rendering the image comprises:
	determining rays passing through a pixel of the display panel and optical elements of an optical layer in the 3D display apparatus (Mather: i.e. tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position, where this light ray intercepts the parallax barrier, or other optical element, at a certain position – figs. 3b, paras. 0048-0049, 0052); comparing directions of the rays and positions of the optical images; and

assigning a pixel value to the pixel based on a result of the comparing (Mather: i.e. distance between the intercept point and the closest slit determines whether the light ray is seen by the left eye, and if so, data for the left eye is loaded; similarly for the right eye – paras 0048-0049).

	Regarding claim 7, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation: a processor (Mather: i.e. image processing hardware – fig. 5, para. 0079). 

Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 1 and 7 above, and is/are therefore rejected on the same premise.  With regards to further limitation: magnify an image (Suyama: i.e. two-dimensional images are enlarged or reduced in the horizontal direction respectively and two-dimensional images 105, 106 and by controlling a ratio of enlargement/reduction of each image – paras. 0028, 0150).

	The same motivation for claim 8 is applied as above for claim 1.

Regarding claim 9, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.

Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.

claim 11, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.

	Regarding claim 12, Mather, Suyama, and Baran teach (Currently Amended): The HUD system of claim 9, wherein 
	the optical images are located in directions opposite to refraction of rays (Suyama: i.e. slanted line functions as the display panel and the three-dimensional image (virtual image) 203 is located behind it – fig. 22, para. 0275).  

	Regarding claim 13, the above combination teaches (Currently Amended): The method of claim 1, further comprising: displaying the rendered image on the display panel, wherein the HUD system is implemented in 
	a vehicle (Baran: i.e. windshield of a car – para. 0344 (231)), and wherein the catadioptric system is configured to receive rays of the rendered image and to 

	adjust the respectives of the received rays (Mather: i.e. θi, θt – fig. 3b, paras. 0055, 0058) such that rays exiting the catadioptric system reach the eyes of the user through 

	a front side of the vehicle (Baran: i.e. windshield of a car, project virtual images into views of the world as seen through a window, windshield, cockpit, view-screen, projection screen, or other reflective, transparent surface – para. 0266, 0344 (233), (266)).

	The same motivation for claim 13 is applied as above for claim 1.

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 13 above, and is/are therefore rejected on the same premise.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        04/20/2021